EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.

Allowable Subject Matter

Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, Smith et al. discloses a radiation source comprising: 
a continuous periodic grating structure operable to suppress the zeroth order of reflected for at least a first component wavelength (paragraph [0024]); 
the continuous periodic grating structure having a periodic profile comprising regularly spaced structures (as shown in Fig. 2), such that radiation diffracted by the continuous periodic 
Steenblik et al. discloses a suitable alternative design of a grating structure having a periodic profile comprising regularly spaced structures providing three step-wise surface levels (as shown in Fig. 1, see also paragraph [0016]).
Banine et al. discloses wherein the grating structure is on a radiation collector within the source (Fig. 5, see also paragraph [0097]).
However, the combination of Smith et al., Steenblik et al. and Banine et al. does not explicitly teach a continuous periodic grating structure operable to suppress the zeroth order of reflected radiation for at least a first component wavelength; the continuous periodic grating structure having a periodic profile comprising regularly spaced structures providing three step-wise surface levels, such that radiation diffracted by the continuous periodic grating structure comprises radiation of three phases which destructively interfere for at least the zeroth order of the reflected radiation for the first component wavelength, wherein the continuous periodic grating structure is on a radiation collector within the source, and wherein the total width at two surface levels of the three step-wise surface levels is approximately equal, and it does not appear to be obvious why one of ordinary skill in the art would modify the combination of Smith et al., Steenblik et al. and Banine et al. such that the continuous periodic grating structure having a periodic profile comprising regularly spaced structures providing three step-wise surface levels, such that radiation diffracted by the continuous periodic grating structure comprises radiation of three phases which destructively interfere for at least the zeroth order of the reflected radiation for the first component wavelength, wherein the continuous periodic grating structure is on a radiation collector within the source, and wherein the total width at two surface levels of the 

Claims 2-7 are allowable by virtue of their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sweatt et al. [US 6,118,577 A]

Clauser [US 5,812,629 A]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/            Primary Examiner, Art Unit 2882